DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 5/10/2022 (that requires the claim amendments filed by Applicant on 4/5/2022).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 5/10/2022 and 4/5/2022, with respect to the previous prior art rejections have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Thomas S. Grzesik on May 19th, 2022.  The authorized amendment is stated below: 
	Change the status of instant claim 5 from “withdrawn” to “pending”.

	EXAMINER’S COMMENT: For context, instant claim 5 (which depends from independent claim 6) is directed to elected "Invention I" (due to the various amendments filed by applicant throughout the prosecution of this case). Note that claims 5 (as well as independent claim 6) are directed to "ABsp" (pursuant to the precedence for combination-subcombination elections/restrictions as well as MPEP 806).
Allowable Subject Matter
Claims 5-8, 10-18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 6, 10, and 20; present invention is directed to a high speed data link system as well as a single stage transmitter apparatus (and method thereof); where the claim language sets forth the specific circuitry and steps/functions (as applicable) to perform/implement various inventive and non-obvious aspects of the allowed invention.  The limitations of independent claims as filed by Applicant on 4/5/2022 (in view of the RCE filed on 5/10/2022) are incorporated by reference into this section of this Office action.
	The closest prior art of record are Satoh (USPN 4,161,040: previously cited) and Chen et al. (US 2008/0231568: previously cited).  
	Where the merits of Satoh were previously addressed in the Final OA mailed on 12/22/2021 (all of which is all incorporated by reference into this section of this Office Action); and the merits of Chen et al. were previously addressed during the prosecution of Parent Application 15/476203 (see Final OA mailed on 8/21/2019, all of which is all incorporated by reference into this section of this Office Action).  
	However, the prior art of record (including but not limited to Satoh and Chen et al. references), fails to anticipate and/or obviously meet (either alone or in-combination) the newly added limitations to each of the independent claims filed by Applicant on 4/5/2022 (in view of the RCE filed on 5/10/2022), with proper context.  
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each respective independent claim allowable; not solely the newly added portions (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 5-8, 10-18, and 20-27 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 5-8, 10-18, and 20-27 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        5/21/2022